Dykman, J.
This action was for the recovery of damages for an injury received from one of the ice-wagons of the defendant. The plaintiff was about to enter a car of the Court Street Surface Railroad. When he started to go into the street he saw the ice-wagon coming up on the same track about 50 or 75 feet ahead of the car, but after that he did not look to see which side the wagon turned out to give place to the car, and paid no more attention to see where it went. The driver called out to the plaintiff, but he paid.no attention to the warning. The complaint was dismissed at the trial for the contributory negligence of the plaintiff, and his own testimony shows an entire absence of care on his part. It was his duty to look along the street for all vehicles, and especially for the wagon which he saw in such close proximity, and from which he received his injuries. The slightest glance as he was walking towards the car would have disclosed the impending danger in time for its avoidance, and his fail ure to exercise proper care in that respect brought about his injuries. The judgment should be affirmed, with costs.